—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flug, J.), rendered April 30, 1997, convicting him of burglary in the second degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the fingerprint which linked him to the burglary established his guilt beyond a reasonable doubt and excluded every hypothesis of innocence (see, People v Sparacino, 150 AD2d 814).
The defendant’s contention that the jury charge constituted reversible error is unpreserved for appellate review (see, CPL 470.05 [2]; People v DeJesus, 245 AD2d 298), and we decline to review it in the exercise of our interest of justice jurisdiction.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Santucci, J. P., Joy, Goldstein and Schmidt, JJ., concur.